internal_revenue_service p o box cincinnati oh number release date date date legend b company c award x dollars amount y dollars amount department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants loans meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you will operate a grant making program your purpose is to advance innovative and neglected medical_research for concept studies the purpose of your program is to award funds for research in biomedical and life-sciences that further your charitable purposes in the united_states and internationally by working with individuals and organizations who have the expertise to evaluate such accomplishments with a focus on small proof-of- currently you will fund grants to encourage the publication in open scientific journals of innovative new technology which illustrates the promotes examples include topics such as the ‘ and for this endeavor you will work with b a foreign organization that has organized the international competition known as c the purpose of c is to encourage laboratory design a biomedical product that illustrates topics include the and the from around the world to so as to c is open to anyone worldwide in the broad biomedical and life-sciences fields there are no limitations or restrictions in the selection procedures based upon race religion national or ethnic origin or other illegally discriminatory criteria the portion of c in which you will participate will proceed in two stages first all the applications will be screened by senior staff at b based on the technical merit of the submission in an objective and nondiscriminatory manner during this screening the applications will be pared down to approximately semi-finalists second an expert panel of judges consisting of b representatives and independent experts in biotechnology will review the semi-finalist submissions before choosing the three most innovative and practical designs as the finalists at this point you will offer a grant of approximately x dollars to each of these three finalists on the condition that the finalist publish his or her scientific data in an open-access scientific publication you have also worked with and have reviewed the procedures developed by b and will continue to have oversight to ensure that the selection is made on an objective and nondiscriminatory process furthermore you are not granting any funds directly to b rather you will provide awards directly to individual recipients and will therefore have a direct relationship with each recipient and will directly verify that the required publication has happened before its awards grants you will verify that each finalist has published his or her scientific data in an open access journal before paying the grant if a finalist publishes their data within one year of the decision you will award the finalist a certain portion of the x dollars on which you have placed no further conditions after the one-year cutoff you will pay up to y dollars in publication fees that the finalist certifies to you if a finalist’s institution covers publication fees the grant in the same amount will be provided directly to the qualified finalist in the same amount in any event in order to receive any portion of the grant a finalist must publish his or her data in pure open-access journals you will not provide any portion of the proceeds if the publication is not available on the united_states government's free search engine immediately a finalist must verify that he or she has complied with all conditions and provide backup for publication fees coverage before any funds are paid you will not provide any grant to or for the benefit of disqualified persons including your officers or directors foundation managers members of any competition selection committee choosing semi-finalists or finalists substantial contributors to you family members of such persons or any other person who is a disqualified_person with respect to you within the meaning of sec_4946 of the code the grant together with the c competition as whole is being promoted through traditional print advertising and digital media including a dedicated website where letter catalog number 58222y members of the international public can download the application form and enter the competition you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records related to the following individual grants including information to evaluate grantees grantees which are identified as a disqualified_person how the amount and purpose of each grant was established and how you established supervision and investigation of the grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance letter catalog number 58222y other conditions that apply to this determination e e e e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
